Case 3:17-cv-00103-JPG-GCS Document 132 Filed 10/11/18 Page 1 of 1 Page ID #597



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


  DALLAS McINTOSH,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )
  vs.                                              )       Case No.: 3:17-cv-103-JPG-DGW
                                                   )
  WEXFORD HEALTH SOURCES, INC., et. al.,           )
                                                   )
                       Defendants.                 )


                                            ORDER

         IT IS HEREBY ORDERED that the preparation of the transcript of the

  Pavey/Evidentiary Hearing held on August 15, 2018 in the above entitled cause of action be

  prepared by Laura Esposito, Court Reporter for the U.S. District Court, and filed with the

  Clerk of the Court within 14 days at the expense of the United States.


  DATED:     October 11, 2018




                                                   s/ Donald G. Wilkerson
                                                   DONALD G. WILKERSON
                                                   United States Magistrate Judge
